 Case 3:18-cv-01770-B-BN Document 33 Filed 01/13/20                        Page 1 of 8 PageID 144



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

   MARK HUGHES,                                        §
                                                       §
   Plaintiff,                                          §

   v.                                                  §     CIVIL ACTION NO. 3:18-cv-1770
                                                       §
   CITY OF DALLAS, TEXAS                               §     JURY TRIAL DEMANDED
                                                       §
                                                       §
   Defendant.                                          §
                                                       §

  PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT CITY OF DALLAS’
                  MOTION FOR SUMMARY JUDGEMENT


        Plaintiff, Mark Hughes, files this Response to Defendants City of Dallas, Texas Rule

12(b)(6) Motion to Dismiss Plaintiff’s Amended Complaint and would show the Honorable

Court as follows:


  I.    BRIEF FACTUAL SUMMARY


        Plaintiff, Mark Hughes (“Hughes” or “Plaintiff”) and his brother, Cory Hughes,

participated in a peaceful anti-police brutality rally in Dallas, Texas on July 7, 2016, after the

shooting deaths of Philando Castile (“Castile”) and Alton Sterling. (Complaint paras. 12, 14.)

During the protest, Hughes carried a long-gun as a statement affirming the Second Amendment

rights of African Americans. (Id. para. 13.) Before joining the rest of the protestors, Hughes




Plaintiff’s Response in Opposition to Defendant City of Dallas’ Motion for Summary Judgment
                                           1 | Page
 Case 3:18-cv-01770-B-BN Document 33 Filed 01/13/20                        Page 2 of 8 PageID 145



presented his rifle to a law enforcement officer for inspection. (Id. para. 15.) Throughout the

protest, Hughes carried his rifle over his shoulder attached to a gun strap. (Id.) Several other

counter-protesters also openly displayed firearms during the protest. (Id. para. 14.)


        At around 8:55 p.m., shots rang out at the protest site. (Id. para. 16.) Cory told Hughes to

turn over his rifle to the police to limit the risk of being mistaken for the shooter, which Hughes

did. (Id.) The police provided Hughes with a receipt and a business card so that the rifle could be

retrieved the next day. (Id. para. 17.)


        Around 10:52 p.m., the Dallas Police Department (“DPD”) released a statement on

Twitter identifying Mark Hughes as the suspect in the shooting, along with a photograph of

Hughes holding his AR-15 rifle. (Id. para. 19.) DPD Chief David Brown also held a press

conference during which he showed a photograph of Hughes, identified him as the suspect, and

instructed the public to call 9-1-1 if they saw Hughes. (Id. para. 20.) The public was instructed

“this is our suspect please help us find him.” A nationwide manhunt for Mark Hughes was then

commenced with Hughes’ photograph being circulated among Dallas Police Officers as a suspect

believed to be armed and dangerous.


        Upon learning that he had been identified as the suspect involved in the shooting, Hughes

turned himself into the police. (Id. para. 25.) The police then placed Hughes under arrest,

confiscating his shirt and car keys before taking him to police headquarters. (Id. para. 26.) After

learning of his brother’s arrest, Cory Hughes went to police headquarters, where he was detained

for questioning. (Id. para. 27.)




Plaintiff’s Response in Opposition to Defendant City of Dallas’ Motion for Summary Judgment
                                           2 | Page
 Case 3:18-cv-01770-B-BN Document 33 Filed 01/13/20                        Page 3 of 8 PageID 146



        Mark Hughes and Cory Hughes were then interrogated without proper Miranda warnings,

and denied access to a lawyer hired by the Hughes family. (Id. paras. 28-29.) The men were

subsequently released after they denied any involvement in the shooting and passed forensic

testing. (Id. para. 31.) However, the police did not at that time return Hughes’ gun, car keys, or

shirt. (Id. at para. 32.). In addition, the police did not remove the Twitter post identifying Mark

Hughes as a suspect for two months. (Id. paras. 32, 33.) The DPD refused to return his

possessions after his repeated requests to do so. (Id.para. 34.)


II. Legal Standard


            A. Summary Judgment Standard


        Summary judgment should be granted when the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law. Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 323-25, 106 S. Ct. 2548

(1986); Ragas v. Tennessee Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir.1998). If the moving

party bears the burden of proof on the claim or defense upon which she seeks summary

judgment, she must present evidence that establishes “beyond peradventure all the essential

elements of the claim or defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir.1986).

In other words, the moving party must establish that no reasonable trier of fact could find other

than for the movant. Id.


        However, if the moving party seeks summary judgment on a claim or defense upon which



Plaintiff’s Response in Opposition to Defendant City of Dallas’ Motion for Summary Judgment
                                           3 | Page
 Case 3:18-cv-01770-B-BN Document 33 Filed 01/13/20                        Page 4 of 8 PageID 147



he does not have the burden of proof, he need not produce evidence showing the absence of a

genuine issue of material fact with respect to that claim or defense. In that situation, the moving

party need only point out that the evidence contains insufficient proof concerning an essential

element of the nonmovant's claim or defense. See Celotex, 477 U.S. at 323-25.


        A dispute regarding a material fact is “genuine” if the evidence is such that a reasonable

jury could return a verdict in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248, 106 S.Ct. 2505 (1986). When ruling on a motion for summary judgment, the

Court must view all inferences drawn from the factual record in the light most favorable to the

nonmoving party. Matsushita Elec. Indust. Co. v. Zenith Radio Corp., 475 U.S. 574, 587,106

S.Ct. 1348 (1986); Ragas, 136 F.3d at 458. Further, a Court “may not make credibility

determinations or weigh the evidence” in ruling on motion for summary judgment. Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150, 120 S.Ct. 2097 (2000); Anderson, 477 U.S.

at 254-55.


III. Argument


        A. Plaintiff’s Amended Complaint offers well pled allegations of unlawful seizure official

policy and ratification by a policy maker under 42 U.S.C. § 1983.


        Plaintiff’s well-pled Amended Complaint asserts two claims against the City for (1)

“unlawful seizure of a person official policy of the municipality,” and (2) “unlawful seizure of a

person ratification by municipal policymaker.” (Complaint at 6-8.) The claims are brought

“under, inter alia, the Fourth and Fourteenth Amendments of the United States Constitution and



Plaintiff’s Response in Opposition to Defendant City of Dallas’ Motion for Summary Judgment
                                           4 | Page
 Case 3:18-cv-01770-B-BN Document 33 Filed 01/13/20                        Page 5 of 8 PageID 148



42 U.S.C. § 1983, to redress the deprivation of rights, privileges and immunities guaranteed to

Plaintiff by constitutional and statutory provisions[.]” To establish municipal liability under §

1983, a plaintiff must prove three elements: “(1) an official policy (or custom), of which (2) a

policy maker can be charged with actual or constructive knowledge, and (3) a constitutional

violation whose ‘moving force’ is that policy or custom.” Valle v. City of Houston, 613 F.3d 536,

541-42 (5th Cir. 2010) (quoting Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002))

(internal quotation marks omitted).


        When viewed in the light most favorable to the nonmoving party, Plaintiff’s claims

readily meet the plausibility requirement necessary to survive Defendant’s motion. Movant relies

on the unsubstantiated conclusion that Plaintiff’s seizure was a “consensual encounter” in order

to justify dismissal. As clearly pled in Plaintiff’s Amended Complaint, DPD officers took

Hughes into custody only after the official announcement that Hughes was a suspect by the

DPD’s Twitter account, the official announcement by Chief Brown that Hughes was wanted, and

internal police department communications identifying Hughes as the suspect who should be

detained for the mass shooting. (Id. para. 37.) Hughes had no other choice than to approach

officers in an attempt to mitigate the damage already done by Defendant’s actions. If Hughes

failed to turn himself in immediately after being identified as the key suspect in an ongoing

active shooter situation targeting police officers, he risked becoming the victim of further,

potentially fatal, violations of his constitutional rights. Submitting to arrest only after an official

statement by the DPD releasing his image under the caption “This is our suspect, please help us

find him”; a press conference where Chief Brown again released Plaintiff’s image and cautioned




Plaintiff’s Response in Opposition to Defendant City of Dallas’ Motion for Summary Judgment
                                           5 | Page
 Case 3:18-cv-01770-B-BN Document 33 Filed 01/13/20                        Page 6 of 8 PageID 149



the public he was both “armed and dangerous”; after his image was circulated among DPD

officers-- cannot be reasonably considered a “consensual encounter”. The ongoing manhunt and

subsequent arrest represents the initiation of deprivation of Constitutional rights of which

Plaintiff complains of herein.


        After mischaracterizing Plaintiff’s unlawful detention has “consensual” despite the well

pled factual allegations contained in the Amended Complaint, Movant offers the conclusory

assertion that “Plaintiff’s Complaint only shows an isolated incident, and fails to allege facts to

establish an official policy of unlawful seizures, or that any such policy was the moving force of

any alleged constitutional violation.” In doing so, Movant once again encourages the Court to

disregard the plain language in Plaintiff’s well pled Amended Complaint. Defendant, City of

Dallas, does not dispute that Dallas Police Chief David Brown represents its Policymaker in the

underlying matter. Plaintiff’s Amended Complaint asserts “Chief David Brown publicly

announced that Mark Hughes was wanted in connection with the mass shooting of July 8, 2016

despite knowledge that the Dallas Police Department lacked evidence sufficient to create

reasonable suspicion or probable cause sufficient to arrest or detain Hughes.” The Complaint

further alleges “The City of Dallas, through the actions of its Policymaker, Police Chief David

Brown, pre-emptively ratified the behavior of subordinates in arresting and detaining Mark

Hughes.” (Id para 37.) As such, Plaintiff has sufficiently pled an official policy of unlawful

seizure as required under the law. Prior to the unlawful detention of Plaintiff, Chief Brown

released official statements via a press conference, official Twitter account, and internal police

department communications identifying Hughes as the individual wanted for the mass shooting




Plaintiff’s Response in Opposition to Defendant City of Dallas’ Motion for Summary Judgment
                                           6 | Page
 Case 3:18-cv-01770-B-BN Document 33 Filed 01/13/20                        Page 7 of 8 PageID 150



despite having insufficient evidence to detain or arrest Hughes.


      As the policymaker for the Dallas Police Department, Chief Brown’s conduct represented

the official policy of the municipality even though it does not necessarily form part of a plan or

rule developed to govern all occasions.

      Chief Brown’s conduct and the official statements of the DPD served as an order that DPD

were to detain or arrest Hughes without further investigation.


IV . Conclusion


        Wherefore, for the reasons cited herein, Plaintiff Mark Hughes respectfully requests this

Court deny Defendant Crews’ Motion for Summary Judgment.


Date: January 13, 2019



                                                  Respectfully submitted,


                                                  By: /s/ S. Lee Merritt________
                                                  S. LEE MERRITT
                                                  State Bar No. PA 314891
                                                  M         L F       , LLC
                                                  1910 Pacific Ave Suite 11500
                                                  Dallas, TX. 75021
                                                  888-647-3041
                                                  888-339-2050 – fax
                                                  slm@merrittatlaw.com


                                                  ATTORNEY FOR PLAINTIFF




Plaintiff’s Response in Opposition to Defendant City of Dallas’ Motion for Summary Judgment
                                           7 | Page
 Case 3:18-cv-01770-B-BN Document 33 Filed 01/13/20                        Page 8 of 8 PageID 151



                                   CERTIFICATE OF SERVICE

        I certify that on January 13, 2020, I electronically filed the foregoing document with the
clerk of court for the U.S. District Court, Northern District of Texas, using the CM/ECF
electronic case filing system of the court. The electronic case filing system will send a “Notice of
Electronic Filing” notification to all case participants registered for electronic notice, including
all pro se parties and/or attorneys of record who have consented in writing to accept this Notice
as service of this document by electronic means. I further certify that I have served to the extent
applicable to all case participants not registered for electronic notice by another manner
authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                      /s/ S. Lee Merritt____




Plaintiff’s Response in Opposition to Defendant City of Dallas’ Motion for Summary Judgment
                                           8 | Page
